    Case 4:20-cv-00468-ALM Document 4 Filed 09/08/20 Page 1 of 2 PageID #: 16




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


THE TRANSPARENCY PROJECT,

           Plaintiff,

vs.                                                    Case No. 4:20-cv-468

U.S. DEPARTMENT OF JUSTICE,

          Defendant



        PLAINTIFF’S RESPONSE TO NOTICE OF PENDING DISMISSAL

        NOW COMES the Plaintiff, responding to the Court’s August 31, 2020 Notice of

Pending Dismissal (Doc. No. 3) as follows:

        On June 12, 2020, the undersigned sent copies of the Plaintiff’s Original

Complaint and summonses via certified mail to the U.S. Attorney’s Office for the Eastern

District of Texas in Sherman and to the Office of the Attorney General in Washington,

D.C.1 Postal records indicate that the packages were delivered to the Sherman USAO on

June 15, 2020 and the Office of the Attorney General on June 17, 2020. On September 1,

2020, the Plaintiff was first notified of the Defendant’s contention that service was

inadequate. See September 1, 2020 Email from Andrea Parker to Ty Clevenger (Exhibit

1). On September 3, 2020, however, the Defendant agreed to waive any further service

1
 As witnessed by his electronic signature below, Ty Clevenger declares under penalty of perjury
under the laws of the United States of America that (1) his statements in this response are true
and correct; and (2) the exhibits to this response are true and correct copies of the documents that
he represents them to be.


                                                -1-
  Case 4:20-cv-00468-ALM Document 4 Filed 09/08/20 Page 2 of 2 PageID #: 17




requirements and to answer not later than October 2, 2020. See September 3, 2020 Email

exchange between Andrea Parker and Ty Clevenger (Exhibit 2).

       The Plaintiff respectfully contends that its claims should not be dismissed. The

Defendant waived service on September 3, 2020, i.e., less than 90 days after the Original

Complaint was filed, therefore the Plaintiff is in compliance with Fed. R. Civ. P. 4(m).

Furthermore, the Plaintiff initiated service on the same day the case was filed, and it had

no reason to believe that service was ineffective until September 1, 2020. In other words,

any delay in service was not the result of negligence or bad faith. For all of these

reasons, the Plaintiff should be permitted to proceed with its claims.


                                          Respectfully submitted,

                                          /s/ Ty Clevenger
                                          Ty Clevenger
                                          Texas Bar No. 24034380
                                          P.O. Box 20753
                                          Brooklyn, New York 11202-0753
                                          (979) 985-5289
                                          (979) 530-9523 (fax)
                                          tyclevenger@yahoo.com

                                          Counsel for The Transparency Project



                             CERTIFICATE OF SERVICE

      I certify that I filed this response and its exhibits with the Court’s ECF system on
September 8, 2020, which should result in automatic email notification to Asst. U.S.
Attorney Andrea Parker, counsel for the Defendant.

                                          /s/ Ty Clevenger
                                          Ty Clevenger



                                            -2-
